Name: Commission Regulation (EEC) No 2628/80 of 14 October 1980 amending Regulation (EEC) No 1845/80 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 270/8 Official Journal of the European Communities 15 . 10 . 80 COMMISSION REGULATION (EEC) No 2628/80 of 14 October 1980 amending Regulation (EEC) No 1845/80 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1979/80 wine ­ growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Article 10 thereof, Whereas Article 2 of Commission Regulation (EEC) No 1845/80 (3 ) fixes the dates for the period of re-storage of wine the time limit for submitting appli ­ cations for aid and the time limit for submitting supporting documents ; Whereas, as a result of certain difficulties in respect of availability of transport in some Community regions, it has not been possible to re-store certain table wines covered by Regulation (EEC) No 1845/80 within the time limit laid down ; whereas, in order to ensure that the measure is fully carried out, the said time limit should be extended by two weeks and, therefore , the time limit for submitting applications for aid should also be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , I HAS ADOPTED THIS REGULATION : Article 1 The dates '1 October 1980 ' and '30 September 1980 ' in the third and fourth indents of Article 2 of Regula ­ tion (EEC) No 1845/80 are hereby replaced by ' 15 October 1980 ' and ' 14 October 1980 ' respectively . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 195 , 29 . 7 . 1980, p. 6 . 3 OJ No L 181 , 15 . 7 . 1980 , p. 16 .